DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 10/20/2021 has been entered.
 
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1-3, 7-11, 14-17 is/are rejected under 35 U.S.C. 103 as being unpatentable over Voda (US 2013/0041761) in view of Showers et al. (hereinafter Showers)(US 2014/0365304).
Regarding claim 1, Voda teaches a system for providing compensation to an end user in a defined location, the system comprising:
 a database configured to receive and store data(figure 3); an event creation module in electronic communication with said database and a business user device associated with a 
and create a plurality of timestamps indicating times said position of said end user corresponds to within said event location(Fig. 3; showing plurality of time stamps  and location key of said end user during the event; P[0027], location key corresponds to a geo-fence of an area that user goes) and a compensation module in electronic communication with said location module and said database, said compensation module configured to: (a) receive said plurality of timestamps from said location module, (b) determine an interval of time corresponding to duration of time de2fined between two of said time stamps, said duration of time indicative of an amount of time  said end user is positioned within said event locationand (c) determine a compensation amount due to said end user calculated by application of said compensation rule to said interval of time(P[0045], the users were tracked to determine which users actually did attend;  P[0027], time stamp indicating how long the user stayed at the location indicated by the location key; P[0028], each month, or time period as desired stored on the tracking server to calculate the amount owed to each user).


Regarding claim 2, Voda teaches the system as recited in claim 1, wherein said compensation rule is one of a plurality of compensation rules each defined by different ones of said interval of time, said corresponding compensation type and said corresponding value unit of compensation; wherein said interval of time is one of: 1 minute, 5 minutes, 10 minutes, 15 minutes, 20 minutes, 30 minutes, 1 hour, 1 day and 1 week; wherein compensation type is one of 
Regarding claim 3, Voda teaches the system as recited in claim 2, wherein said event creation module is configured to enable said business user to select one of said plurality of compensation rules to associate with said event(item 304 in Fig. 3, payment based on identifiaction code). 
 Regarding claim 7, Voda teaches the system as recited in claim 1, wherein said compensation module is further configured to create and associate a file indicative of said compensation amount with said end user profile(Fig. 3, user ID , with indicator code, location key represent profile of user with user ID).  
Regarding claim 8, Voda teaches the system as recited in claim 1, further comprising a subscription module configured to (i) provide at least one subscription plan each corresponding to at least one of a plurality of compensation rules, and (ii) permit said business user to select one of said at least one subscription plan(P[0072], MAC addresses of businesses that have wifi networks; discount offers to the mobile device to choose dependign on the locations).  
Regarding claim 9, Voda teaches the system as recited in claim 8, wherein said event creation module further configured to allow said business user to create said event with said compensation rule corresponding to said selected subscription plan(P[0072], MAC addresses of businesses that have wifi networks; discount offers to the mobile device to choose depending on the locations).    
Regarding claim 10, Voda teaches the system as recited in claim 1, further comprising an advertising creation module in electronic communication with said business user device 
 Regarding claim 11, Voda teaches the system  as recited in claim 10, wherein said at least one advertisement is one of promotional material, a coupon, a discount and a voucher, relating to one of a product and service(P[0072], MAC addresses of businesses that have wifi networks; discount offers to the mobile device to choose depending on the business locations).    

Regarding claim 14, Voda teaches the system as recited in claim 1, further comprising a group creation module configured to allow said business user device to define at least one of (i) a private group comprising identified end users, and (ii) a beacon group comprising a plurality of identified beacons collectively defined as said beacon group; and wherein said event creation module is further configured to restrict said event to said private group or said beacon group when selected(P[0046], group of users; group should recive a bonus).  
Regarding claim 15, Showers teaches the system as recited in claim 1, further comprising an events module in communication with said event and configured to present available events to said end user(P[0147], bundle reminders for multiple offers).  
Regarding claim 16, Showers teaches the system as recited in claim 1, further comprising a friends module configured to enable end users to connect to other end users(P[0123], convey from one user to other users).  
claim 17, Showers teaches the 17. The system as recited in claim 1, further comprising a feed module configured to allow said end user to communicate with other ones of a plurality of end users through respective associated ones of said end user devices(P[0123], convey from one user to other users).  
Claim 4-6 is/are rejected under 35 U.S.C. 103 as being unpatentable over Voda (US 2013/0041761) in view of Showers et al. (hereinafter Showers)(US 2014/0365304) and Delcua et al. (hereinafter Deluca)(US 2019/0164081).
Regarding claim 4, Voda in view of Showers teaches all the particulars of the claim except the system as recited in claim 1, wherein said location module is further configured to: (i) receive successive electronic signals from said end user device indicative of a successive position of said end user at time t + n, (ii) compare said successive electronic signals of said successive position of said end user to said event location, and (iii) create successive timestamps corresponding to time t + n when said successive position of said end user corresponds to within said event location, where n is an interval of time.  However, Deluca teaches in an analogous art wherein said location module is further configured to: (i) receive successive electronic signals from said end user device indicative of a successive position of said end user at time t + n, (ii) compare said successive electronic signals of said successive position of said end user to said event location, and (iii) create successive timestamps corresponding to time t + n when said successive position of said end user corresponds to within said event location, where n is an interval of time(P[0032], location includes users locations  with time stamp; number of dwells with threshold period of time). Therefore, it would be obvious to one of ordinary skill in the art before the effective filing date of the invention to have a sysem wherein said location module is further configured to: (i) receive successive electronic signals from said end user device 
Regarding claim 5, Deluca teaches the system as recited in claim 4, wherein said compensation module is further configured to determine said interval of time between said successive positions of said end user and determine said compensation amount due to said end user calculated by application of said compensation rule with respect to said interval of time between one of (i) each said successive timestamp and (ii) the most recent said successive timestamp and an initial one of said timestamps(P[0032], location includes users locations  with time stamp; number of dwells with threshold period of time; P[0047], area can specify a start time and stop time).  
Regarding claim 6, Deluca teaches the system as recited in claim 4, wherein n is determined by one of said end user device, said geofence, and said at least one beacon(P[0032], number of dwells with threshold period of time).  
 Claim 12-13 is/are rejected under 35 U.S.C. 103 as being unpatentable over Voda (US 2013/0041761) in view of Showers et al. (hereinafter Showers)(US 2014/0365304) and Bacastow et al. (hereinafter Bacastow)(US 2014/0200983).
Regarding claim 12, Voda in view of Showers teaches all the particulars of the claim except the system, further comprising a store module in communication with said end user device and said compensation module, said store module configured to (i) present said at least one advertisement to said end user; (ii) enable said end user to select one of said at least one debit the first merchant's loyalty points or debit some other value store (e.g. a. monetary account) associated with the first merchant to provide adequate compensation between the two merchants. Now referring to FIG. 4, this monetary account may be reflected in the `Bank Info` column within the Franchisee Table (4.2). In other cases, where multiple merchants have provided loyalty points (such as in FIG. 5 described above), each merchant is credited or debited according to the number of points given out and the number of points redeemed. Each merchant receives equal (or substantially equal) compensation from the redemption of points, regardless of where the user actually received or redeemed the points). Therefore, it would be obvious to one of ordinary skill in the art before the effective filing date of the invention to have a a store module in communication with said end user device and said compensation module, said store module 
Regarding claim 13, Voda in view of Showers teaches all the particulars of the claim except the system, further comprising a subscription module configured to (i) provide at least one vendor subscription plan each corresponding to at least one of a plurality of said advertisements and said redemption amounts, and (ii) permit said business user to select one of said at least one vendor subscription plan, wherein said advertising creation module is further configured to allow said vendor business user to create said advertisement corresponding to said selected vendor subscription plan. However, Bacastow teaches in an analogous art a subscription module configured to (i) provide at least one vendor subscription plan each corresponding to at least one of a plurality of said advertisements and said redemption amounts, and (ii) permit said business user to select one of said at least one vendor subscription plan, wherein said advertising creation module is further configured to allow said vendor business user to create said advertisement corresponding to said selected vendor subscription plan (P[0062], debit the first merchant's loyalty points or debit some other value store (e.g. a. monetary account) associated with the first merchant to provide adequate compensation between the two merchants. Now referring to FIG. 4, this monetary account may be reflected in the `Bank Info` column within the Franchisee Table (4.2). In other cases, where multiple merchants have provided 
Regarding claim 18, Showers teaches the system as recited in claim 1, wherein said end user device utilizes a downloadable program to access said system(P[0072], downloaded native application).  
Regarding claim 19, Showers teaches the system as recited in claim 1, wherein said business user device utilizes a site to access said system(P[0166], site corresponding to the offer).  
Response to Arguments
Applicant's arguments filed 12/20/2021 have been fully considered but they are not persuasive. 
Applicant argues that Voda did not teach specifically a location module ... and a compensation module" as provided in Applicant's Claim 1.
fined between two of said time stamps, said duration of time indicative of an amount of time  said end user is positioned within said event locationand (c) determine a compensation amount due to said end user calculated by application of said compensation rule to said interval of time(P[0045], the users were tracked to determine which users actually did attend;  P[0027], time stamp indicating how long the user stayed at the location indicated by the location key; P[0028], each month, or time period as desired stored on the tracking server to calculate the amount owed to each user).
Applicant argues that a threshold period of time is one timepoint, not a plurality of timestamps between which a duration of time may be calculated.
In response, examiner respectfully submits that threshold time is a period and has a beginning and end time point.
Applicant argues that “the combination of Showers et al. with Voda does not disclose the location module of Applicant's Claim 1, specifically "creat[ing] a plurality of timestamps indicating times said position of said end user corresponds to within said event location during said event" because Showers et al. do not require the user be within the event location during a particular event, which includes a particular date and time”.
In response, examiner respectfully submits that Voda teaches creating a plurality of timestamps indicating times said position of said end user corresponds to within said event 
Applicant argues that “the combination of Showers et al. with Voda fails to disclose "a compensation module ... configured to ... (b) determine an interval of time corresponding to a duration of time defined between two of said timestamps, said duration of time indicative of an amount of time said end user is positioned within said event location during said event," as required by Applicant's Claim 1 because Showers et al. do not reward an end user for being within an event location or a predefined event”.
In response, examiner respectfully submits that Voda teaches a compensation module in electronic communication with said location module and said database, said compensation module configured to: (a) receive said plurality of timestamps from said location module, (b) determine an interval of time corresponding to duration of time de2fined between two of said time stamps, said duration of time indicative of an amount of time  said end user is positioned within said event locationand (c) determine a compensation amount due to said end user calculated by application of said compensation rule to said interval of time(P[0045], the users were tracked to determine which users actually did attend;  P[0027], time stamp indicating how long the user stayed at the location indicated by the location key; P[0028], each month, or time period as desired stored on the tracking server to calculate the amount owed to each user).



.
In response to applicant’s argument that there is no teaching, suggestion, or motivation to combine the references, the examiner recognizes that obviousness may be established by combining or modifying the teachings of the prior art to produce the claimed invention where there is some teaching, suggestion, or motivation to do so found either in the references themselves or in the knowledge generally available to one of ordinary skill in the art.  See In re Fine, 837 F.2d 1071, 5 USPQ2d 1596 (Fed. Cir. 1988), In re Jones, 958 F.2d 347, 21 USPQ2d 1941 (Fed. Cir. 1992), and KSR International Co. v. Teleflex, Inc., 550 U.S. 398, 82 USPQ2d 1385 (2007).  In this case, Voda teaches providing (location information) information to devices based on the location with respect to staty time. Showers also teaches offers to devices based on location of the device with in a threshold time(stay time). Therefore, it is within the scope of ordinary skill in the art to combine the references.


Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to MUTHUSWAMY GANAPATHY MANOHARAN whose telephone number is (571)272-5515.  The examiner can normally be reached on 6:30am-3:00pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.

Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/MUTHUSWAMY G MANOHARAN/Primary Examiner, Art Unit 2647